DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 6, 2022. Amendments to claims 1, 8, 9, 11-14, 16, and 18-20 and cancellation of claims 5, 21 and 23 have been entered. Claims 1, 4, 7-14, 16, and 18-20 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


3.	Claims 1, 4, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 11 and 18 are rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the claimed limitations (for example in claim 1) of “a ruleset server having a ruleset digitally stored on the ruleset server representing recommendations associated with a set of target information wherein the ruleset server is configured to transmit the recommendation upon receiving an input a subject matter group; 
	a first remote computer system in electronic communications with the ruleset server and configured for receiving a first target taken from a first subject matter group consisting of income, tax, insurance, debt, risk, health care, estate planning, education, or any combination thereof for a first individual wherein the first target is a digital representation of a first individual financial plan created using the ruleset; 
	a second remote computer system in electronic communications with the ruleset server and configured for receiving a second target wherein the second target is a digital representation of a second individual financial plan created using the ruleset; 
	a set of first computer readable recommendation instructions stored on the first remote computer system that when executed by the processor are adapted for providing the first individual financial plan to a first financial professional, receiving a first modification to the first target, generating a first recommendation according to the first modification to the first target, receiving a first action input from the first remote computer system according to a decision by the first financial professional representing if a first action was taken or not taken, transmitting the first action to the ruleset server action was taken or not taken and storing the first action input in the computer readable medium; ……. 	 
	a set of ruleset computer readable instructions stored on the ruleset server that when executed by the processor are adapted for modifying the ruleset according to receiving the first action and the second action so that the ruleset is modified according to similar first action inputs from the first financial professional and the second action inputs from the second financial processional wherein the subsequent recommendation are generated according to a modified ruleset (emphasis added). There is no mention or description of any “ruleset server” in the original Specification and in the original drawings. Similar deficiencies are present in claims 7, 9, 11, 13-14, and 18. Dependent claims are also rejected by virtue of dependency on a rejected independent claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 4, 7-14, 16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
	Step 2A – Prong one: The limitations of “A computerized rolling feedback system for financial and risk analysis using disparate data sources comprising: a ruleset server having a ruleset digitally stored on the ruleset server representing recommendations associated with a set of target information wherein the ruleset server is configured to transmit the recommendation upon receiving an input a subject matter group; a first remote computer system in electronic communications with the ruleset server and configured for receiving a first target taken from a first subject matter group consisting of income, tax, insurance, debt, risk, health care, estate planning, education, or any combination thereof for a first individual wherein the first target is a digital representation of a first individual financial plan created using the ruleset; a second remote computer system in electronic communications with the ruleset server and configured for receiving a second target wherein the second target is a digital representation of a second individual financial plan created using the ruleset; a set of first computer readable recommendation instructions stored on the first remote computer system that when executed by the processor are adapted for providing the first individual financial plan to a first financial professional, receiving a first modification to the first target, generating a first recommendation according to the first modification to the first target, receiving a first action input from the first remote computer system according to a decision by the first financial professional representing if a first action was taken or not taken, transmitting the first action to the ruleset server action was taken or not taken and storing the first action input in the computer readable medium; a set of second computer readable recommendation stored on the second remote computer system instructions include instructions for providing the second individual financial plan to a second financial professional, receiving a second modification to the second target, generating a second recommendation according to the second modification to the second target and receiving a second action input from the second remote computer system according to a decision by the second financial professional representing if a second action was taken or not taken, a set of ruleset computer readable instructions stored on the ruleset server that when executed by the processor are adapted for modifying the ruleset according to receiving the first action and the second action so that the ruleset is modified according to similar first action inputs from the first financial professional and the second action inputs from the second financial processional wherein the subsequent recommendation are generated according to a modified ruleset” as drafted, when considered collectively as an ordered combination without the italicized portions, is a system/ process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements). A rolling feedback system for financial and risk analysis using disparate data sources is a system for estimating and mitigating risk. Generating a first recommendation according to the first modification to the first target, receiving a first action input from the first remote computer system according to a decision by the first financial professional representing if a first action was taken or not taken, transmitting the first action to the ruleset server action was taken or not taken; receiving a second modification to the second target, generating a second recommendation according to the second modification to the second target and receiving a second action input from the second remote computer system according to a decision by the second financial professional representing if a second action was taken or not taken ….. modifying the ruleset according to receiving the first action and the second action so that the ruleset is modified according to similar first action inputs from the first financial professional and the second action inputs from the second financial processional wherein the subsequent recommendation are generated according to a modified ruleset are essentially fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. The first and second remote computer systems are broadly interpreted to correspond to general purpose computers suitably programmed to perform their respective functions. For the purpose of examination, the ruleset server (although there is no mention of it in the Applicant’s Specification) is broadly interpreted to include a generic server suitably programmed to perform the associated function. The database (in claims 14 and 20) is broadly interpreted to correspond to generic database suitably programmed to store the corresponding data. The computer readable instructions and the machine learning instructions (in claim 16) are broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. That is, other than, the processors of the first and second remote computer systems, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of  a ruleset server, a first remote computer system in electronic communications with the ruleset server, a second remote computer system in electronic communications with the ruleset server and computer readable instructions to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including at least paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The ruleset is broadly interpreted to correspond to generic data, rules, recommendations and instructions suitably programmed to store the corresponding information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 11 and 18 are also not patent eligible based on similar reasoning and rationale.
	Dependent claims 4, 7-10, 12-14, 16, 19 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 4, 7-9, 12-14, 16, 19 and 20 the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
In claim 10, the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the data used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

6.	In response to Applicants’ arguments on pages 12-19 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response Applicants’ arguments regarding Step 2A - Prong 1, Prong 2 and Step 2B:  
The claims recite a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements) as discussed in the rejection. A rolling feedback system for financial and risk analysis using disparate data sources is a system/method for estimating and mitigating risk (See Specification paragraph [0004] - Having and implementing a financial plan can remove or reduce these risks, financially and emotionally). “Generating a first recommendation according to the first modification to the first target, receiving a first action input from the first remote computer system according to a decision by the first financial professional representing if a first action was taken or not taken, transmitting the first action to the ruleset server action was taken or not taken and storing the first action input in the computer readable medium; … receiving a second modification to the second target, generating a second recommendation according to the second modification to the second target and receiving a second action input from the second remote computer system according to a decision by the second financial professional representing if a second action was taken or not taken; .…. modifying the ruleset according to receiving the first action and the second action so that the ruleset is modified according to similar first action inputs from the first financial professional and the second action inputs from the second financial processional wherein the subsequent recommendation are generated according to a modified ruleset”, when considered collectively as an ordered combination, are essentially fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. Providing predictive analysis used to suggest courses of action in financial planning is essentially fulfilling agreements to the target individual (See Specification paragraphs [0002], [0010] – [0013]). Providing predictive analysis used to offering courses of action in financial planning …. predicting potential changes in recommendation to a financial plan based upon input that includes changes in the data of the target and data from new targets are essentially fulfilling agreements to the target individual for whom the financial planning is done. Generation of recommendations depends on how the generic computers are programmed and the logic/contents of the ruleset used in the programming. Nevertheless, generating recommendations and transmitting them is essentially fulfilling agreements. Hence, the steps of the claims considered collectively as an ordered combination fall under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements). Therefore, Applicant’s arguments are not persuasive. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claims only recite the additional elements of a ruleset server (not described in the Specification), a first remote computer system in electronic communications with the ruleset server, a second remote computer system in electronic communications with the ruleset server and computer readable instructions to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including at least paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. As discussed in rejections under 35 USC 112(a), there is no description or mention of any “ruleset server” in the original Specification and in the original drawings. The ruleset is broadly interpreted to correspond to generic data, rules, recommendations and instructions suitably programmed to store the corresponding information. For the purposes of examination, the examiner has broadly interpreted the “ruleset server” to comprise a generic server suitably programmed to perform functions of receiving and storing the ruleset information and transmitting the information as appropriate. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer systems in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Applicant’s arguments such as “The ruleset server communicates with a first remote computer system. The first remote computer system has information, among other subjects, concerning the financial planning of a first individual which is, of course, confidential. The ruleset server (hardware and machine) includes computer readable instructions that perform certain functions (processes) as well as includes a ruleset. A ruleset is a digital representation of actions that can be taken by an individual and actions that can be recommended to a financial profession. This ruleset can be modified from computer readable instructions of the ruleset server from actions that are taken, modified, or not taken as received from remote computer devise. Therefore, the system has the ability to learn from the behavior of third parties without the third parties needing to have disclosed confidential information of the respective remote computer systems …. allowing the remote computer system  to constantly improve the recommendation from disparate data sources (e.g., the remote computer system) without compromising personal financial information to a central location …. a first target is received by a first computer system can be remote from the ruleset server. The first target can generate recommendations to a financial plan (or other plan) that is a digital representation of the physical situation of an individual (e.g., the assets owned). When a recommendation is generated by the first remote computer system using the specific sociation of the first individual, a recommendation is made and provided to that individual. The first computer system can determine if the recommendation is implemented, rejected or modified. The first action is electronically transmitted to the ruleset server. Because the recommendation is generated from the ruleset, if a sufficient number of rejections or commodification to recommendations are received by the ruleset server, the ruleset server can modify the ruleset according to information receives from the remote computer systems …. The current system allows for computer readable instructions to digitally modify the ruleset by receiving electronic information from remote computer systems. The ruleset server can also inform the remote computer systems electronically that a modification to the ruleset has occurred and proactively allow the remote computer system to determine if any financial plan in the system could be provided with a recommendation according to the modified ruleset … the ruleset server modified the ruleset according to input from remote computer system that represent actions taken, modified, or ignored from dispute remote computer system without the need for a centralized database for each financial profession or individual. This system provide for a distributed model for updating a ruleset from actual decision from physical individuals and action” are not persuasive because while an unprogrammed general-purpose computer may not perform these operations, a suitably programmed general-purpose computer system can perform these operations. Generation of recommendations depends on how the generic computers are programmed and the logic/contents of the ruleset used in the programming. As discussed earlier, the remote system computers, the database and the ruleset are broadly interpreted to correspond to generic computer components suitably programmed to perform the associated functions. The Applicants are merely using these suitably programmed generic computer components to apply the abstract idea. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). Therefore, Applicant’s arguments are not persuasive.
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements suitably programmed (identified in the rejection) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. Generation of recommendations depends on how the generic computer is programmed and the logic/contents of the ruleset used in the programming. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
	The features in the claims and those discussed on pages 17-18 of the remarks such as “providing recommendations to remote computer system according to a ruleset that can be continuously modified according to the recommendations and actions from these remote computer systems (e.g., behavior of the financial professional and individuals) without the need for centralized sharing of confidentiality information. …. update a ruleset that can be used by the remote computer system without having to share the underlying confidential information, but rather the target and actions of the remote computer system. …. the system can receive this information from multiple remote computer systems without the remote computer systems having to be "in the same company." The distributed nature of the system and the ability to update the ruleset from remote computer actions (e.g., accept, reject, or modify recommendations according to the financial professional and individual) …  a system that collects and analyzes digital representations of real-world actions over a network and updates a ruleset according to remove computers arranged in a distributed fashion and transmits the updated or modified ruleset of the remote computer systems …. updating "rules" with remote confidential information. … the functionality of distributed computer networks used for targets, recommendations, actions, and ruleset. …. distribute the ruleset to remote computer system which can then determine if further recommendations are needed proactively. …. not relying upon the need for each action, inaction, information, or confidential information to be transmitted to the ruleset server and the ruleset server can modify the ruleset from the behavior of the financial professional and individual through the recommendations and actions received from the remote computers” considered collectively, at best, be characterized as an improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	One of the guidelines used to analyze the claims to see if the additional elements are well-known, routine and conventional is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a ruleset server (not described in the Specification), a first remote computer system in electronic communications with the ruleset server, a second remote computer system in electronic communications with the ruleset server and computer readable instructions to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. As discussed in rejections under 35 USC 112(a), there is no description or mention of any “ruleset server” in the original Specification and in the original drawings. The ruleset is broadly interpreted to correspond to generic data, rules, recommendations and instructions suitably programmed to store the corresponding information. For the purposes of examination, the examiner has broadly interpreted the “ruleset server” to comprise a generic server suitably programmed to perform functions of receiving and storing the ruleset information and transmitting the information as appropriate. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments are not persuasive. In Summary, the computer systems are merely used as a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “computer systems and/or the other additional elements (identified in the rejection)” are somehow made more efficient or that the manner in which these additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to a purported improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources, for which the computer systems are used as tools in their ordinary capacity. The computerized rolling feedback system is merely a platform on which the abstract idea is implemented. 
	The Examiner does not see the parallel between the claims of the instant case and those of Sri International. In Sri International the claims are directed to a computer-automated method of hierarchical event monitoring and analysis within an enterprise network comprising: deploying a plurality of network monitors in the enterprise network; detecting, by the network monitors, suspicious network activity based on analysis of network traffic data selected from one or more of the following categories: {network packet data transfer commands, network packet data transfer errors, network packet data volume, network connection requests, network connection denials, error codes included in a network packet, network connection acknowledgements, and network packets indicative of well-known network-service protocols}; generating, by the monitors, reports of said suspicious activity; and automatically receiving and integrating the reports of suspicious activity, by one or more hierarchical monitors. Such features are not present in the Applicant’s claims. Therefore, Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Agrawal et al. (US Pub. 2022/0005092 A1) discloses an online software platform (OSP) which may look up one or more alignment digital rules that determine exemptibility of a relationship instance; apply the one or more alignment digital rules to the relationship instance based on one or more attributes of the relationship instance; determine the exemptibility of the relationship instance based on the application of the one or more alignment digital rules to the relationship instance; and transmit a notification regarding the exemptibility of the relationship instance, thus helping to prevent unnecessary or incorrect production of resources by automated systems.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

December 15, 2022